DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present office action is made in response to the amendment of 1/24/2022. It is noted that in the amendment, applicant has made changes to the drawings and the specification. There is not any change being made to the claims. The pending claims are claims 1-13.
Regarding to the drawings, applicant has submitted two replacement sheets contained figures 2-3. Regarding to the specification, applicant has made to the paragraph [0026].
Response to Arguments
The amendments to the drawings and specification as provided in the amendment off 1/24/2022, and applicant's arguments provided in the mentioned amendment, pages 5-13, have been fully considered and are sufficient to overcome the objections to the drawings and the specification, and the rejections of claims 1-7 over the arts provided by the US Publication Nos. 2017/0111557; 2011/0002053 and the US Patent No. 9,175,831.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 8-13 directed to a non-elected Species (II) which applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election 
Since there is not any generic claim between the Species (I) and (II) being provided, thus claims 8-13 directed to the non-elected Species (II) have been not rejoined, and the election of Species (I) as elected by applicant on 10/14/2021 has been treated as an election without traverse (MPEP § 818.01(a)), accordingly, claims 8-13 directed to the non-elected Species (II) have been cancelled via an examiner’s amendment as provided in the present office action.
Drawings
The two replacement sheets contained figures 2-3 were received by the Office on 1/24/2022. As a result of the changes to the drawings, the application now contains a total of six sheets of figures 1-3, 4A-4B, 5 and 6A-6B which includes four sheets of figures 1, 4A-4, 5 and 6A-6B as filed on 11/18/2019 and two replacement sheets contained figures 2-3 as filed on 1/24/2022. The mentioned six sheets of figures 1-3, 4A-4B, 5 and 6A-6B are now approved by the examiner.
Specification
The lengthy specification which was amended by the amendment of 1/24/2022 has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
The application has been amended as follows: 
In the claims:
CANCELED claims 8-13.
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The imaging lens as recited in the independent claim 1 is allowable with respect to the prior art, in particular, the US Publication Nos. 2017/0111557 and 2011/0002053 by the feature related to the thickness of the aperture stop as recited in the feature thereof “a thickness of the aperture … an optical axis” (claim 1 on lines 15-16). 
It is noted that while an imaging lens comprises an aperture stop and a lens with structure similar to that recited in the features thereof “an aperture, comprising … refractive power” (claim 1 on lines 4-14) is disclosed in the US Publication No. 2017/0111557 and an aperture stop has a thickness in the range of 0.25 to 0.75 mm is disclosed in the US Publication No. 2011/0002053; however, the combined product of the two mentioned publication does not yield an unexpected result of the imaging lens having a substrate and a light-shielding layer with the specific thickness as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The US Patent No. 7,880,979 is cited as of interest in that it discloses an aperture stop having a substrate and a light-shielding layer formed on a peripheral region of the substrate wherein the thickness of the stop is in the range of 0.005 to 0.015 mm. The US Patent No. 10,051,208 is cited as of interest in that it discloses an aperture stop having a central region for transmission both visible and near infrared light and a peripheral region for blocking visible light while transmitting near infrared light.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THONG Q NGUYEN/             Primary Examiner, Art Unit 2872